Title: To Benjamin Franklin from Lamarque, Fabre & Cie., 10 September 1782
From: Lamarque, Fabre & Cie.
To: Franklin, Benjamin


Monseigneur
Paris ce 10e. Septbre. 1782.
Pour prouver à Votre Excellence qu’elle a daigné honorer de ses bontés de Négociants honnêtes qu’un évenément inattendu avoit mis dans la détresse & affecté la délicatesse, nous prenons la liberté, Monseigneur, de remettre à Votre Excellence un Etat des sommes que nous avons payé par le secours que nous a procuré M Gillon qui forme la moitié de ce que nous devions.
Comme ce commodore nous a écrit de la havane, suivant la copie de sa lettre que nous avons l’honneur de mettre sous les yeux de Votre Excellence, que s’il trouvoit de lettres de change à la havane pour solder notre compte avec l’Etat de la Caroline du sud, il nous en féroit passer ou qu’à defaut à son arrivée a Philadelphie il nous en enverroit, nous avons l’honneur de vous supplier, Monseigneur de vouloir par une suite de votre bienfaisance & de l’intérêt que vous aves bien voulu prendre à notre triste position, écrire à Mr. amelot pour que ce Ministre ait la complaisance de vouloir faire renouveller pour un an notre arret de surséance qui est sur le point d’expirer, de lui reccomander notre requête présentée à cet éfflet dont nous n’attendrons certainement pas l’expiration pour nous libérer, si M Gillon nous paye ce qui forme ce que nous restons devoir, ou si d’autres rentrées nous en facilitent les moyens.
Notre gratitude, Monseigneur, sera des plus vives & par notre zèle à remplir le surplus de nos engagements nous reconnoitrons la faveur de Votre Excellence.
Nous sommes avec un très profond respect Monseigneur Vos très humbles & trés Obéissants Serviteurs
Lamarque FABRE
Rue St. Bon.
 
Notation: La Marque Fabre, Paris 10. Septr. 1782.
